ORDER
The Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the motion for Hearing En Banc is denied.
/s/ John R. Brown
CHIEF JUDGE
Before JOHN R. BROWN, Chief Judge, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, CLAYTON* and MORGAN, Circuit Judges.

 Judge CLAYTON did not participate in the vote on a hearing en banc due to illness.


 Does not include special teachers at Line Avenue Trainable School, Caddo School for Exceptional Children, Polio Center and Shrine Hospital.